Citation Nr: 0418751	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-12 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as proximately due to or the result of diabetes 
mellitus.

2.  Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass grafting, claimed 
as proximately due to or the result of diabetes mellitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from January 1967 to 
August 1969.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a June 2002 Department of Veterans 
Affairs (VA) rating decision in which the regional office 
(RO) in Nashville, Tennessee, denied entitlement to service 
connection for hypertension and coronary artery disease, 
claimed by the veteran as being secondary to his service-
connected disability from diabetes mellitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he has disability from hypertension 
and coronary artery disease that is proximately due to or the 
result of service-connected disability from diabetes 
mellitus.  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  Implementing regulations were published in 
August 2002.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  VCAA requires VA to obtain records of the 
veteran's treatment that are in the custody of VA or other 
Federal departments or agencies, such as the Social Security 
Administration, and must make as many requests as are 
necessary to obtain relevant records.  VA will end its 
efforts to obtain such records only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  38 C.F.R. § 3.159(c)(2) 
(2003).  

The claims file contains a copy of a decision by an 
Administrative Law Judge awarding the veteran disability 
benefits administered by the Social Security Administration.  
However, other than the decision itself, the Social Security 
Administration records are not contained in the claims file.  
Further, the claims file contains no documentation of any 
attempt by VA to obtain such records.  

Concerning records not in the custody of a Federal department 
of agency, reasonable efforts shall be made to obtain such 
records.  Such reasonable efforts will generally consist of 
an initial request for the records, and, if the records are 
not received, at least one follow-up request, unless the 
response to the initial response to the initial request 
indicates that the records do not exist or that a follow-up 
request for the records would be futile.  38 C.F.R. 
§ 3.159(c)(1) (2003).

Although the RO made one attempt to obtain records of a 
private physician named William J. Baker, the records request 
was returned in an envelope marked "insufficient address".  
The RO informed the veteran, who provided a copy of a 
document with a different address for Dr. Baker in October 
2001.  No further attempts, however, were made by the RO to 
obtain the identified records.  VA is required to make a 
follow-up attempt to obtain private treatment records 
identified by the veteran.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC, for the following development:

1.  The RO should request and obtain the 
veteran's medical and adjudication records 
from the Social Security Administration 
and associate all correspondence and any 
records received with the claims file.

2.  The RO should make another attempt to 
obtain records of the veteran's treatment 
by Dr. William J. Baker, and if such 
attempt is unsuccessful, again notify the 
veteran that the records could not be 
obtained and that the veteran ultimately 
is responsible to providing such 
evidence.

3.  The RO must review the claims file and 
ensure that all notification action 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been satisfied.  In this 
respect, the veteran should be requested 
to provide any evidence in his possession 
that pertains to his claims.

4.  The RO should review the record and 
readjudicate the claims for service 
connection for hypertension and coronary 
artery disease, claimed as secondary to 
service-connected disability from diabetes 
mellitus.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

